Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The examiner generally agrees with the applicants remarks concerning Eggleston, Schmutzler, Stokes, and Jean. Additionally, Dou (CN 206068638) shows a roller conveyor with a plurality of consecutive driven and a transmission element formed by a flat belt that contacts an external surface of the rollers that is tangential to the transport plane.  The transmission element follows an advancement path where it advances from a beginning location adjacent a first roller and a return path where it returns to the beginning location.  In operation, the transmission element drives the last roller at an end of its advancement path and then commences its return path with the last roller being driven only by the transmission element.  The contacting portion of the transmission element is free from contact on its surface which is opposite its surface in contact with the external surface the roller that has the same diameter as the external surface as required by the independent claim.  However, as the transmission element advances along the advancement path, it does not drive every roller with respect to which it crosses through the vertical plane defined by the rotational the said roller as required by the independent claim because the middle roller drives the transmission element rather than the transmission element driving the roller.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651